In the

    United States Court of Appeals
                  For the Seventh Circuit
                     ____________________ 
No. 15‐3277 
HERNEL SILAIS, 
                                                          Petitioner, 

                                  v. 

JEFFERSON B. SESSIONS III,  
Attorney General of the United States,  
                                                         Respondent. 
                     ____________________ 

                   Petition for Review of an Order of 
                  the Board of Immigration Appeals. 
                            No. A200‐567‐560 
                     ____________________ 

      ARGUED APRIL 11, 2017 — DECIDED APRIL 28, 2017 
                 ____________________ 

   Before WOOD, Chief Judge, and FLAUM and EASTERBROOK, 
Circuit Judges. 
    FLAUM, Circuit Judge. Hernel Silais, a Haitian citizen and 
opposition  political  party  member,  petitioned  the  United 
States for asylum, withholding of removal, and relief under 
the  Convention  Against  Torture  (“CAT”).  The  Immigration 
Judge,  and  later  the  Board  of  Immigration  Appeals  (collec‐
tively, the “Agency”), denied his petition. We do the same. 
2                                                      No. 15‐3277 

                            I. Background 
    On  February  5,  2011,  Silais  arrived  in  the  United  States 
without  an  immigrant  visa  or  other  valid  entry  document. 
The Department of Homeland Security (“DHS”) charged Si‐
lais with inadmissibility under 8 U.S.C. § 1182(a)(7)(A)(i). In 
response,  Silais  conceded  his  inadmissibility,  based  on  his 
lack of valid documents, but requested asylum, withholding 
of removal, and protection under CAT. 
     A. Removal Hearing 
    On April 30, 2013, an Immigration Judge (“IJ”) conducted 
Silais’s removal hearing. Silais testified and submitted docu‐
mentary evidence. The IJ then continued the removal hearing 
to  May  15,  when  Silais’s  country‐conditions  expert,  Brian 
Concannon, was available to testify. Concannon is a human‐
rights attorney and the director of the Institute for Justice and 
Democracy in Haiti, a non‐profit organization based in Bos‐
ton. 
       1. Silais’s Testimony 
    Silais testified to the following alleged facts: He was born 
in Aux Cayes, Haiti. In 2003, he joined a Haitian political party 
known as the Òganizasyon Pèp Kap Lité (the “OPL”). At that 
time, the OPL was one of the two largest opposition political 
parties  in  Haiti.  A  group  known  as  the  Chimères,  who  sup‐
ported then‐President Jean‐Bertrand Aristide, often disturbed 
OPL meetings that Silais had organized, beating participants, 
firing guns, or throwing rocks. Although the Chimères was not 
a government entity, it allegedly received benefits from vari‐
ous officials and included police officers in their ranks. Silais 
No. 15‐3277                                                                    3 

identified two particular Chimères members he claimed he re‐
peatedly  encountered  between  2002  and  2010:  Ronald  Felix 
and Charles Bertrand. 
    During a soccer game in 2002 where Silais was distributing 
political information, for example, both Felix and Bertrand al‐
legedly threw rocks at the spectators and asked Silais about 
the papers he was distributing. They did not injure Silais at 
this incident. 
    At a later event, however, Felix purportedly attacked Silais 
in his neighborhood, pushing Silais down, placing a revolver 
in his mouth, and threatening to kill him. When other people 
approached them, Felix released Silais,  who ran away.  Felix 
allegedly threw rocks at Silais as he escaped. 
     Silais further testified that on February 22, 2004, Felix and 
Bertrand went to a political meeting Silais was attending and 
began  asking  him  about  his  political  affiliation.  Silais  in‐
formed them that he only wanted to educate people, and the 
Chimères did not harm him. During a Mardi Gras celebration 
soon afterward, though, both Felix and Bertrand allegedly at‐
tacked Silais in his neighborhood. Consequently, he fled and 
hid at his friend James Lete’s house. Silais then testified that 
when the Chimères found Silais, they hit him with their hands 
and a pistol and struck his leg with a machete. After Silais be‐
gan to bleed, Felix and Bertrand stopped, and Silais escaped 
to  another  friend’s house.  The Chimères  then  went to  Silais’s 
family’s house and allegedly beat certain family members.1 

                                                 
      1 In his initial written statement, Silais had stated that he was at a “po‐

litical meeting” when Felix and Bertrand attacked him, forcing him to run 
to Lete’s home. His second written statement, however, reflected that he 
had  encountered  the  Chimères  “in  the  street.”  During  the  hearing, Silais 
4                                                                    No. 15‐3277 

    Silais then stated that, in September 2004, the Chimères at‐
tacked him while he was speaking at a political meeting and 
forced him to run away. 
     According to Silais, he left Haiti in November 2004 for the 
Dominican Republic, where he remained until January 2006,2 
when he heard that Haiti’s condition had improved. Silais tes‐
tified that he wanted to complete his studies in Haiti on “vet‐
erinary and agricultural techniques” that required two years 
of  classroom  work  and  one  year  of  practice.  He  graduated 
from the program in January 2007. 
    Afterward,  he  worked  with  an  organization  that  he  had 
cofounded to assist Haiti’s orphaned children.3 Silais’s organ‐
ization hosted an event for World AIDS Day on December 1, 
2009, and Felix, Bertrand, and other Chimères attended. They 
allegedly  questioned  Silais  about  what  he  was  doing  there, 
beat him, and forced him to leave the event. 
     Silais finally testified that during Haiti’s 2010 presidential 
election, Silais was a representative for the Repons Peyizan po‐
litical  party,  supporting  then‐candidate  Michel  Martelly. 
While working as a “poll watcher,” Silais witnessed Felix and 
Bertrand attempt to commit voter fraud by stuffing ballots for 
Jude Celestin, their preferred candidate. When Silais tried to 
                                                 
expressed  that  his  first  statement  was  incorrect.  In  yet  another  account, 
Lete noted that Silais was at his “family’s home” before fleeing from the 
Chimères  to  Lete’s  home.  Silais  also  could  not  recall  during  the  hearing 
whether he had hidden at Lete’s house for hours or days. 
      2 Silais’s written statement asserts that he had returned to Haiti in No‐

vember 2006. 
      3  Silais  could  not  remember  the  last  name  of  one  of  the  other  three 

cofounders. 
No. 15‐3277                                                                         5 

stop  them,  Felix  purportedly  hit  and  kicked  him.  As  Silais 
tried to flee, Felix and Bertrand threw rocks at him. The police 
arrived and detained Felix, but released him after  Silais  de‐
parted without filing a report. Silais testified that he currently 
experiences lingering pain from this incident. 
    Silais never contacted the Haitian police to report any of 
the above alleged encounters with the Chimères. After the elec‐
tion,  Silais  left  Haiti  by  boat  to  Guatemala.4  Eventually,  in 
2011, Silais sought refuge in the United States. 
            2. Documentary Evidence 
    In addition to his testimony, Silais presented written state‐
ments and over twenty pieces of documentary evidence, in‐
cluding, in part, (1) documents concerning his identity, polit‐
ical  party  membership,  employment,  and  education; 
(2) James  Lete’s  declaration;  (3)  Dr.  Nora  Rowley’s  affidavit 
opining  that  Silais’s  scars  were  consistent  with  his  alleged 
abuse; (4) Brian Concannon’s affidavit; (5) a letter of support 
from Lawrence Hock, a church acquaintance; and (6) media 
reports and articles concerning Haiti’s condition. 
    Silais also unsuccessfully attempted to enter other docu‐
mentary  evidence.  During  the  break  between  April  30  and 
May 15, the government had submitted an unsolicited, writ‐
ten closing argument, highlighting that Silais’s testimony was 
vague,  inconsistent,  and  uncorroborated.  On  May  13,  two 
days before the hearing was scheduled to continue, Silais sub‐
mitted a response to the government’s closing and moved to 
                                                 
      4  In  his  written  statements,  Silais  claimed  that  there  were  about  ten 

other  individuals  on  the  boat;  however,  during  the  hearing,  he  claimed 
that he had never reported that number because he had not counted the 
boat’s passengers. 
6                                                      No. 15‐3277 

submit additional evidence “since DHS ha[d] called Mr. Silais’ 
credibility into question.” The additional evidence included: 
(1) Silais’s own amended affidavit; (2) a declaration from Si‐
lais’s brother‐in‐law addressing the chain of custody of the ev‐
idence he had collected in Haiti; (3) an affidavit from Silais’s 
former attorney and interpreter discussing interpretation is‐
sues that arose in drafting Silais’s original statement; and (4) a 
media account of a recent armed robbery of an OPL member 
in Haiti. The IJ denied Silais’s motion to submit the additional 
evidence, because DHS had only recently received the mate‐
rials and Silais had failed to make the subjects of the evidence 
available for cross‐examination. 
       3. Brian Concannon’s Testimony 
    On May 15, Silais presented his country‐conditions expert, 
Brian  Concannon.  Concannon  stated  that  Haiti  had  experi‐
enced  escalating  conflict  between  2000  and  2004.  Some 
groups, including a few associated with the government, had 
engaged in suppression of anti‐government political activity 
through  intimidation,  rock  throwing,  and  gun  violence. 
Meanwhile,  the  Haitian  police  had  struggled  with  issues  of 
discipline,  corruption,  and  inexperience,  rendering  the  Hai‐
tian justice system ineffective in prosecuting political killings. 
Over  time,  however,  the  relationship  between  Concannon’s 
organization and  Haitian  justice officials  improved, and the 
violence declined from previous levels. Later, however, dur‐
ing  Haiti’s  2010  presidential  elections,  the  country  suffered 
from incidents of voter fraud, including ballot stuffing. Mov‐
ing forward, Concannon noted, Haiti remained vulnerable to 
political violence, particularly during presidential elections. 
No. 15‐3277                                                          7 

   B. The Immigration Judge’s Decision 
    On January 21, 2014, the IJ denied Silais’s petition for two 
alternative  reasons:  (1)  he  had  not  met  his  burden  of  proof, 
because  (a)  his  testimony  was  vague  and  inconsistent,  and 
(b) he had failed to present sufficient corroboration; and (2) he 
had not established eligibility for relief on the merits. 
    First,  the  IJ  highlighted  Silais’s  “vague  and  inconsistent 
testimony and the lack of evidence to corroborate events cen‐
tral to his claim.” The judge then discussed a number of gaps 
in  Silais’s  memory  and  inconsistencies  among  Silais’s  testi‐
mony,  his  written  statements,  and  Lete’s  declaration.  The  IJ 
found Silais credible despite these inconsistencies, but found 
the substantial lack of corroboration fatal to his claim. For ex‐
ample, the IJ observed that Silais “did not submit affidavits or 
statements from key parties in his case, such as his brother‐in‐
law, who currently lives in the United States and who went to 
Haiti to retrieve documents for [Silais].” Silais had also failed 
to  present  any  evidence  from  any  family  members  or  co‐
workers  to  corroborate  his  specific  claims  of  Chimères  vio‐
lence, and had not provided any medical reports related to his 
alleged  injuries,  despite  reportedly  seeking  treatment.  Fur‐
ther, he had not made any reasonable efforts to obtain this ad‐
ditional  corroborative  evidence,  or  explained  why  it  would 
have been unreasonable to do so. Relatedly, Concannon’s tes‐
timony, Silais’s media articles, and Dr. Rowley’s affidavit all 
failed to corroborate Silais’s specific claims. In sum, the IJ con‐
cluded, Silais did “not me[e]t his burden of proof to establish 
eligibility for asylum, withholding of removal, or relief under 
CAT.” 
    Alternatively, the IJ concluded that Silais was not eligible 
for relief on the merits. The harms Silais alleged constituted 
8                                                    No. 15‐3277 

harassment but did not rise to the level of past persecution. 
Further, though the Chimères had harassed Silais, he could not 
show that the Haitian government was unwilling or unable to 
protect him if he were to return—Silais had never attempted 
to file a police report or otherwise prompt law enforcement 
officers to intervene. 
     C. The Board of Immigration Appeals’s Decision 
     The Board of Immigration Appeals (“BIA”) incorporated 
and affirmed the IJ’s decision in a September 29, 2015 opinion. 
In its supplemental comments, the BIA pointed out inconsist‐
encies throughout Silais’s statements, criticized Concannon’s 
and Dr. Rowley’s evidence as too general, and noted the lack 
of  testimony  from  Silais’s  brother‐in‐law.  The  BIA  then  re‐
jected Silais’s argument that the IJ’s exclusion of the supple‐
mental evidence prevented him from presenting his case. The 
BIA noted that the parties completed Silais’s direct, cross, and 
redirect, and the IJ then continued the hearing only to make 
time  for  Concannon’s  testimony.  The  BIA  further  explained 
that the supplemental evidence “did not independently sat‐
isfy his burden of proof and did not address the weaknesses 
that  the  Immigration  Judge  identified  in  [Silais’s]  claim; 
namely,  the  lack  of  testimony  and  evidence  from  witnesses 
who could corroborate the events upon which [Silais’s] claim 
was  based.”  Specifically,  the  BIA  repeatedly  expressed  its 
shared concern with the IJ: Silais had “not provide[d], or ade‐
quately explain[ed] the absence of, reasonably available cor‐
roborating evidence regarding critical elements of his claim, 
such as affidavits or other evidence from coworkers or family 
members in Haiti.” Thus, concluded the BIA, Silais could not 
show that the IJ’s actions prejudiced him. 
No. 15‐3277                                                         9 

                            II. Discussion 
    “Where  the  Board  affirms  the  immigration  judge’s  deci‐
sion and adds its own analysis, as it did here, we review the 
immigration judge’s decision and the Board’s additional rea‐
soning.”  Santashbekov  v.  Lynch,  834  F.3d  836,  839  (7th  Cir. 
2016).  The  Agency  is  not  required  to  “write  an  exegesis  on 
every contention.” Mansour v. INS, 230 F.3d 902, 908 (7th Cir. 
2000) (citation omitted). All it must do is “consider the issues 
raised, and announce its decision in terms sufficient to enable 
a reviewing  court to perceive  that it has heard and  thought 
and not merely reacted.” Id. 
   We  review  the  decisions  to  deny  Silais’s  requested  relief 
“under  the highly deferential version of  the  substantial evi‐
dence  test.”  Mansour,  230  F.3d  at  905  (citation  and  internal 
quotation marks omitted). Under this standard of review, we 
must affirm the Agency’s decisions if they are “supported by 
reasonable, substantial, and probative evidence on the record 
considered as a whole, and reverse when the evidence is so 
compelling that no reasonable factfinder could fail to find the 
requisite fear of persecution.” Id. at 905 (citation and internal 
quotation marks omitted); see also Mema v. Gonzales, 474 F.3d 
412, 416 (7th Cir. 2007) (citation omitted). “To win a reversal 
under  this  deferential  standard,  [the  petitioner]  must  show 
not  merely  that  the  record  evidence  supports  a  conclusion 
contrary to that reached by the BIA but that the evidence com‐
pels  that  contrary  conclusion.”  Kholyavskiy  v.  Mukasey,  540 
F.3d 555, 569 (7th Cir. 2008) (quoting Bradvica v. INS, 128 F.3d 
1009, 1011 (7th Cir. 1997)). 
10                                                                  No. 15‐3277 

     On appeal, Silais challenges the Agency’s denial of his pe‐
tition for asylum and withholding of removal.5 To qualify for 
asylum, Silais must show “a well‐founded fear of persecution 
on account of race, religion, nationality, membership in a par‐
ticular social group, or political opinion” upon return to Haiti. 
8 U.S.C. § 1101(a)(42); see also 8 C.F.R. § 208.13(b)(1). Silais’s 
eligibility for withholding of removal hinges on whether his 
“life or freedom would be threatened” in Haiti due to his po‐
litical opinion, among other things. 8 U.S.C. § 1231(b)(3)(A); 
8 C.F.R. § 208.16(b). “A finding of past persecution creates a 
rebuttable presumption of future persecution.” Stanojkova v. 
Holder,  645  F.3d  943,  946  (7th  Cir.  2011)  (citing  8  C.F.R. 
§§ 208.16(b)(l)(i), 1208.16(b)(l)(i)). Bad acts by private individ‐
uals  may  constitute  persecution  only  if  the  foreign  govern‐
ment was complicit in those acts or was unable or unwilling 
to take steps to prevent them. N.L.A. v. Holder, 744 F.3d 425, 
440  (7th  Cir.  2014)  (citing  Cece  v.  Holder,  733  F.3d  662,  675 
(7th Cir. 2013)).  
   Silais argues that the Agency (1) ignored or misconstrued 
various  arguments  and  evidence;  (2)  violated  his  statutory 
and due‐process right to present evidence; and (3) incorrectly 
concluded  that  the  alleged  violence  did  not  amount  to  past 
persecution. We address each contention in turn. 



                                                 
      5  Silais  did  not  contest, and  thus  waived  any right  to challenge,  the 

Agency’s conclusion that he was ineligible for relief under CAT. See Tandia 
v.  Gonzales,  487  F.3d  1048,  1050  (7th  Cir.  2007)  (“Although  [petitioner’s] 
opening brief in this court mentions his claims for withholding of removal 
and CAT relief, he does not set forth any arguments in support of these 
claims, so they are waived.”) (citation omitted). 
No. 15‐3277                                                       11 

   A. Agency Handling of Arguments and Evidence 
    Silais makes various arguments that the Agency abused its 
discretion  by  ignoring  or  misconstruing  certain  arguments 
and pieces of evidence. We have explained that “completely 
ignoring  an  argument”  constitutes  legal  error,  Iglesias  v. 
Mukasey, 540 F.3d 528, 530–31 (7th Cir. 2008), as does ignoring 
evidence  or  failing  to  address  necessary  elements  of  a  legal 
analysis, Jawad v. Holder, 686 F.3d 400, 404 (7th Cir. 2012). If, 
however, the record reveals that the Agency did not ignore an 
argument or evidence (e.g., if “the IJ described [the] testimony 
[at issue] in detail and evaluated its relevance,” id.), there is 
no error. Id. In those instances, the IJ’s findings of fact are con‐
clusive unless a “reasonable adjudicator would be compelled 
to conclude to the contrary.” 8 U.S.C. § 1252(b)(4)(B); see also 
Santashbekov, 834 F.3d at 839. 
     First,  Silais  contends  that  both  the  IJ  and  BIA  ignored 
Concannon’s testimony and Dr. Rowley’s affidavit. He relat‐
edly asserts that the BIA misconstrued his argument that the 
IJ had ignored this evidence—incorrectly understanding his 
argument to be that the IJ had erred by ascribing the evidence 
little  weight.  Neither  the  IJ  nor  the  BIA,  however,  ignored 
Concannon’s testimony or Dr. Rowley’s affidavit. The IJ spent 
nearly two pages describing Concannon’s testimony in detail. 
In the end, however, the IJ concluded that “[w]hile there is no 
reason to doubt the credibility of Concannon’s testimony and 
affidavit,  he  does  not  know  the  respondent  personally  and 
could not attest to any specific facts of his claim.” Likewise, 
the IJ “considered … [the] Affidavit and Curriculum Vitae of 
Dr. Nora Rowley” and referenced “a statement from Dr. Nora 
Rowley about [Silais’s] claimed trauma and its likely causes.” 
12                                                         No. 15‐3277 

Again, however, the IJ took issue with the evidence, highlight‐
ing that “Dr. Rowley did not testify, she was not available for 
cross‐examination on her assertions, and she was not quali‐
fied as an expert by the court.” The BIA made the same find‐
ings. Apart from incorporating the IJ’s findings of fact, the BIA 
also added  the  following regarding Concannon: “While [Si‐
lais’s]  evidence  of  country  conditions,  including  [Concan‐
non’s] testimony, do provide some support for the plausibility 
of his claim, such evidence is general in nature and does not 
address the specific incidents he allegedly endured.” (citation 
omitted). Continuing to Dr. Rowley’s affidavit, the BIA con‐
cluded,  “[T]he  medical  evidence  [Silais]  submitted  was  cre‐
ated  years  after  the  alleged  incidents,  not  at  the  time  of  the 
events in question, and the doctor was not made available for 
cross‐examination.” So the Agency evaluated the evidence at 
issue and simply found that it was insufficient to corroborate 
Silais’s specific claims of harm. As such, Silais’s argument that 
the  Agency  ignored  or  misconstrued  Concannon’s  and  Dr. 
Rowley’s evidence amounts to nothing more than frustration 
with the IJ’s factual findings. Without more, we see no reason 
to disturb them.  
    Mansour  does  not  change  this  outcome.  There,  we  held 
that  the  BIA’s  reference  to  the  petitioner  and  his  family  as 
“Syrian  Christians”—when  they  were  actually  “Assyrian 
Christians”—was a potentially critical mistake: According to 
the evidence, Assyrians were non‐Arab Christians, while Syr‐
ians were largely Muslim. 230 F.3d at 908. This mistake car‐
ried with it the potential for serious repercussions for the pe‐
titioner’s religion‐based torture claim, and forced us to ques‐
tion whether the BIA had adequately addressed that claim; so 
we remanded. Id. at 909. Silais argues that the Agency’s mis‐
interpretation of his arguments and evidence is analogous to 
No. 15‐3277                                                          13 

the mistake in Mansour. We cannot, he concludes, be sure the 
BIA understood his claim. In Mansour, however, the BIA’s mis‐
take was so fundamental to the petitioner’s torture claim that 
the  Board  had  effectively  ignored  it,  which  is  a  legal  error. 
Here,  the  BIA  made  no  such  mistake.  Far  from  misunder‐
standing  Silais’s  claim  or  evidence,  both  the  BIA  and  the  IJ 
dealt extensively with Concannon’s testimony and Dr. Row‐
ley’s affidavit and simply found them insufficient. 
    Second, Silais maintains that the BIA failed to address his 
argument  that  the  IJ  had  incorrectly  summarized  Concan‐
non’s testimony. The IJ concluded that “the [Haitian justice] 
system ha[d] gradually been getting better” since 2006. Silais 
argues, however, that Concannon had testified that his team’s 
relationship  with  Haitian  justice  officials  was  getting  better. 
Again, this is simply a factual disagreement. After detailing 
Concannon’s testimony, the IJ understood the Haitian justice 
system to be gradually improving. And there was evidence to 
support  this  conclusion:  Concannon  testified  in  part  that 
armed groups in Haiti had recently been less organized and 
less directly tied to political leaders, and, at the time, the level 
of violence in Haiti was lower than it was in 2004. Nothing in 
the record compels us to disagree. 
    Finally, Silais argues that the Agency abused its discretion 
by misrepresenting the 2010 election incident. He claims that 
the Agency erroneously considered only that the Haitian po‐
lice  had  detained  the  Chimères  who  had  attacked  Silais  and 
that  he  had  fled  the  scene  without  filing  a  police  report.  In 
doing  so,  Silais  concludes,  the  Agency  ignored  the  fact  that 
the police had released the Chimères soon afterward—a mis‐
take, he argues, that we found determinative in Chitay‐Pirir v. 
INS, 169 F.3d 1079, 1081 (7th Cir. 1999). There, however, we 
14                                                     No. 15‐3277 

observed that the BIA’s assertion that four assailants were ar‐
rested and two of them were convicted of murder “ha[d] no 
support in the record,” which showed that the police had only 
detained  and  quickly  released  the  four  assailants,  and  then 
detained  two  of  them  a  second  time.  Id.  at  1081  (emphasis 
added). Here, the Agency’s assertions were supported by the 
record. And, although the Agency did not mention  that  the 
police had released Felix, the Agency relied on this incident 
as another example of how Silais had failed to avail himself of 
police protection. The fact that the police eventually released 
the  assailant  after  no  incident  report  or  charges  were  filed 
does not detract from that conclusion. 
      B. Right to Present Evidence 
    Silais also argues that the Agency violated his right to pre‐
sent evidence. “A petitioner’s claim that the immigration hear‐
ing was procedurally insufficient is reviewed de novo.” Pron‐
sivakulchai v. Gonzales, 461 F.3d 903, 907 (7th Cir. 2006) (citation 
omitted). 
    According to Silais, the Agency violated both his statutory 
and  constitutional  due‐process  right  to  present  evidence  by 
denying his request to submit supplemental materials during 
the  removal  hearing.  We  have  stated  that  “[n]on‐constitu‐
tional  arguments  always  come  first;  constitutional  conten‐
tions must be set aside until their resolution is unavoidable.” 
Boyanivskyy v. Gonzales, 450 F.3d 286, 292 (7th Cir. 2006) (cita‐
tions omitted, alteration in original).  
    Silais’s right to a reasonable opportunity to present all rel‐
evant evidence at an impartial hearing is protected by statute 
and regulation. Id. at 292–93 (citing 8 U.S.C. § 1229a(b)(4)(B) 
(“the alien shall have a reasonable opportunity … to present 
No. 15‐3277                                                                       15 

evidence on the alien’s own behalf, and to cross‐examine wit‐
nesses  presented  by  the  Government”);  8  C.F.R.  §  1240.1(c) 
(“The immigration judge shall receive and consider material 
and  relevant  evidence,  rule  upon  objections,  and  otherwise 
regulate the course of the hearing.”)). Thus, we evaluate the 
IJ’s  action  for  compliance  with  these  provisions  rather  than 
with constitutional due process. Id.6 “[T]he appropriate char‐
acterization of the IJ’s action is, in essence, a matter of degree. 
In the end, we must determine whether, given the totality of 
circumstances, the petitioner had a full and fair opportunity 
to put on [his] case.” Rodriguez Galicia v. Gonzales, 422 F.3d 529, 
538 (7th Cir. 2005); see also 8 U.S.C. § 1229a(b)(4)(B). 
    Courts, however, “do not set aside agencies’ decisions un‐
less  mistakes  cause  prejudice.”  Rehman  v.  Gonzales,  441  F.3d 
506,  509  (7th  Cir.  2006)  (citation  omitted).  To  prevail,  Silais 
must show “prejudice such that the IJ’s mistake impacted the 
outcome of the proceedings.” Pronsivakulchai, 461 F.3d at 907 
(citation omitted). In other words, Silais must “produce some 
concrete evidence indicating that the violation of a procedural 
protection actually had the potential for affecting the outcome 
of … deportation proceedings.” Shahandeh‐Pey v. INS, 831 F.2d 
1384, 1389 (7th Cir. 1987) (emphasis removed); see also Roman 
v. INS, 233 F.3d 1027, 1033 (7th Cir. 2000). He stresses that the 
                                                 
     6  We  would  reach  the  constitutional  inquiry  only  if  Silais  had  com‐

plained that the procedures outlined in the statutes and regulations were 
constitutionally deficient. Boyanivskyy, 450 F.3d at 292 (citation omitted); 
see also Pronsivakulchai, 461 F.3d at 907 (cautioning against “leading with 
an open‐ended due process argument” and advising petitioners to “stick 
with claims based on the statutes and regulations unless they believe that 
one  of  these  rules  violated  the  Constitution  or  that  lacunae  in  the  rules 
have  been  filled  with  defective  procedures”)  (citation  omitted).  Silais 
makes no such claim. 
16                                                         No. 15‐3277 

Agency denied Silais’s “asylum claim because he did not pro‐
vide  the  very  evidence  the  IJ  rejected.”  It  is  true  that  the 
Agency denied his claim in part due to inconsistencies across 
his written and oral testimony and a lack of corroborating ev‐
idence  from  his  brother‐in‐law,  who  retrieved  certain  docu‐
mentary evidence from Haiti. And some of the rejected evi‐
dence arguably would have addressed these issues. Yet, none 
of the supplemental proffer addressed the Agency’s repeated 
concern: the lack of evidence specifically corroborating the in‐
cidents  of  violence  about  which  Silais  testified.  Silais  pro‐
vided  no  medical‐treatment  records  related  to  his  own  al‐
leged  injuries  and  no  testimony  from  family  or  co‐workers 
who were also allegedly beaten and threatened. Likewise, he 
failed to demonstrate to the Agency that obtaining such evi‐
dence would have required unreasonable efforts. These omis‐
sions alone were sufficient to preclude Silais from receiving 
relief. As none of the additional evidence would have filled 
this  gap,  Silais  cannot  show  that  the  outcome  would  have 
been different had the IJ admitted his supplemental evidence. 
    Silais maintains that the Agency erred by neither warning 
him  that  specific  corroborating  evidence  was  necessary  nor 
giving  him  an  opportunity  to  supplement  the  record.  In 
Darinchuluun v. Lynch, however, we stated that no such prior 
notice or later opportunity is required, because the REAL ID 
Act itself informs petitioners that the IJ may require corrobo‐
rating evidence—even if, as here, they are found to be credi‐
ble. 804 F.3d 1208, 1216 n.21, 1216–17 (7th Cir. 2015) (citing 8 
U.S.C. § 1158(b)(1)(B)(ii); Rapheal v. Mukasey, 533 F.3d 521, 530 
(7th  Cir.  2008));  see  also  Abraham  v.  Holder,  647  F.3d  626,  633 
(7th Cir. 2011). Silais asserts that Darinchuluun was incorrectly 
decided and must be overturned; but he waives this argument 
by failing to support it in any way. See Puffer v. Allstate Ins. Co., 
No. 15‐3277                                                        17 

675 F.3d 709, 718 (7th Cir. 2012) (recognizing the well‐estab‐
lished  principle  that  arguments  that  are  “underdeveloped, 
conclusory, or unsupported by law” are waived). 
    Next, relying on Boyanivskyy, 450 F.3d at 291, Silais argues 
that the IJ’s rejection of the supplemental evidence prejudiced 
him by essentially manufacturing an underdeveloped record. 
In that case, however, the IJ knowingly scheduled the hearing 
for a day it knew the petitioner’s three crucial witnesses could 
not testify, and seemingly forced the petitioner to prematurely 
rest his case. Id. The IJ then highlighted the lack of corrobora‐
tion as a principal reason for denying the petitioner’s claim. 
Id. We determined that the IJ’s actions had prejudiced the pe‐
titioner, as the witnesses were crucial to his claim and likely 
would  have  altered  the  outcome.  Id.  at  294.  Here,  the  IJ  al‐
lowed Silais to  testify  fully, to  submit over twenty pieces of 
documentary  evidence,  and  to  present  a  country‐conditions 
expert. And even if the IJ had admitted the extra materials at 
issue, Silais’s case still would have lacked corroborating evi‐
dence  of  the  specific  incidents  of  harm  and  violence  to  him 
and his family. Further, this is not evidence that Silais had un‐
successfully  tried  to  submit,  as  occurred  in  Boyanivskyy;  ra‐
ther, Silais did not present or reasonably try to obtain it. Given 
this omission in the record, Silais cannot demonstrate preju‐
dice. 
    Silais finally posits  that the Agency should  have  consid‐
ered and admitted the supplemental evidence given that we 
have required them to do so in the motion‐to‐reopen context. 
See,  e.g.,  Boika v. Holder, 727  F.3d 735, 738–40 (7th Cir. 2013). 
This comparison is inapt. The Agency cannot adequately con‐
sider  whether  there  is  good  cause  to  reopen  a  case  without 
reviewing evidence relevant to the question. This logic does 
18                                                              No. 15‐3277 

not map neatly onto submissions of evidence during a hear‐
ing, where the IJ receives evidence, rules on admissibility, en‐
forces deadlines and adheres to considerations of procedural 
efficiency.  See  8  C.F.R.  § 1240.1(c)  (“The  immigration  judge 
shall  …  regulate  the  course  of  the  hearing.”);  8  C.F.R. 
§ 1003.31(c) (“If an application or document is not filed within 
the time set by the Immigration Judge, the opportunity to file 
that application or document shall be deemed waived.”). 
      C. Past Persecution 
    Lastly, Silais  challenges the Agency’s conclusion that  the 
alleged harm he had experienced did not amount to past per‐
secution. The evidence of his and his family’s harm, while dis‐
turbing, was uncorroborated and does not compel us to con‐
clude  differently.  In  addition,  Silais  failed  to  successfully 
demonstrate that the Haitian government was unable or un‐
willing to protect him—a required showing given that Silais’s 
claim was based on the violent acts of the Chimères. See N.L.A., 
744 F.3d at  440  (citing Cece, 733 F.3d at  675). As  the Agency 
stressed, Silais did not report any of the alleged incidents of 
harm to the Haitian police to give them an opportunity to in‐
tervene. While he challenged the Agency’s conclusion tangen‐
tially  by  arguing  that  the  Agency  had  ignored  related  evi‐
dence,  we  have  rejected  those  arguments.7  This  leaves  the 
Agency’s finding otherwise undisturbed. 
   In  any  event,  the  primary  case  upon  which  Silais  relies, 
Gomes v. Gonzales, 473 F.3d 746 (7th Cir. 2007), reflects harms 
on a wholly different level than what he was forced to endure. 
                                                 
      7 Silais did not explicitly contest the fact that he had never filed a po‐

lice report, but his assertions that the Agency ignored or improperly re‐
jected related arguments and evidence suffice to raise the issue on appeal.  
No. 15‐3277                                                        19 

There,  the  petitioner  was  brutally  attacked  while  riding  his 
motorcycle: He was knocked unconscious, broke his jaw, re‐
quired  twenty  stitches  in  his  head,  had  his  lips  stitched  to‐
gether, spent over a week in the hospital, and suffered from 
memory loss. Id. at 750. After he returned home from the hos‐
pital, his attackers broke down his door, ransacked his house, 
set fire to his curtains, pushed him and his wife to the ground, 
and  placed  large  knives  at  their  throat,  threatening  to  kill 
them. Id. at 750–51, 754. His family was also attacked on mul‐
tiple  occasions  (e.g.,  having  their  head,  arms,  and  tongues 
sliced  with  knives;  getting  robbed;  having  guns  pointed  at 
their heads), and one of his relatives was murdered. Id. at 751. 
Moreover,  unlike  Silais,  the  petitioner  in  Gomes  was  able  to 
corroborate  these  attacks  with  medical  records,  dental  rec‐
ords,  letters  from  witnesses,  and  newspaper  articles  of  the 
specific incidents. Id. at 750–51.  
    In sum, while we do not intend to downplay what Silais 
allegedly experienced in Haiti, we hold that the record does 
not compel us to reject the Agency’s decision. 
                            III. Conclusion 
   For  the  foregoing  reasons,  the  petition  for  review  of  the 
Board’s decision is DENIED.